Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-3 of Y. Tonomura et al., US 16/446,232 (June 19, 2019) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Yoshino et al., US 4,727,168 (1988) (“Yoshino”) is withdrawn in view of Applicant amendments.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is M. Yoshino et al., US 4,727,168 (1988) (“Yoshino”).  Yoshino discloses adhesion promotors effective for silicone-based and other types of sealants.  Yoshino at col. 1, lines 444-50.  

In Preparation 3, Yoshino discloses Product II depicted below.  Yoshino at col. 5, lines 25-23; see also, CAS Abstract and Indexed Compound, M. Yoshino et al., US 4,727,168 (1988) (this compound is indexed by CAS as RN 104732-17-4).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Product II

Product II differs from the current claims in that it comprises an intervening oxygen atom within instant variable R10 (i.e., an oxygen in the hydrocarbon chain between the ring nitrogen and silicon atoms).  It therefore does not meet the limitation “R10 . . . represent a substituted or unsubstituted divalent hydrocarbon group having 1 to 20 carbon atoms”.  Neither Yoshino nor Yoshino in view of the art of record motivates one of ordinary skill in the art to modify Yoshino’s disclosed compound e.g., (by removing the intervening oxygen atom within the ring) so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622